The plaintiff in error, hereinafter called defendant, was convicted of robbery and was sentenced to serve 20 years in the penitentiary. *Page 416 
The case was tried in March, 1929, and the appeal was lodged in this court September, 1929. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is brought to this court upon conviction for a felony, and no briefs are filed, and no appearance for oral argument made when the case was set for submission, this court will examine the record for jurisdictional or fundamental errors, and if none appear, and the evidence supports the judgment, it will be affirmed.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.